DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havenstrite et al. (US 2015/0234204 A1) (“Havenstrite”), in view of Minagawa (US 2014/0194547 A1).
Havenstrite discloses a composition comprising a first layer comprising an elastomer substrate – the core can be formed of a silicone elastomer (0137) and a hydrogel layer disposed on a surface of the elastomer substrate (0013).  Havenstrite discloses the core surface – the surface of the elastomer - includes a reactive moiety that forms a covalent crosslinking between the hydrophilic polymer (hydrogel) and the core (0163, Fig. 5B), covalent crosslinking can be accomplished by any method known in the art, including those described in section (a)(1) of Havenstrite (0160, 0164), 
Havenstrite is however silent with respect to the surface of the elastomer substrate modified by a surface-absorbed initiator.  
Minagawa discloses an elastomer having a modified surface (0036, 0052), wherein the surface is modified by a surface-adsorbed initiator such as benzophenone (0054, 0056, 0060, 0061) in order to obtain functional polymer chains on the modified surface and thus impart desired functions to the surface. (0036).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastomer surface of Havenstrite by a surface-adsorbed initiator such as benzophenone as in Minagawa to obtain functional chains enabling covalent crosslinking of the elastomer and hydrogel of Havenstrite.
The Examiner notes that Minagawa discloses a surface modified by a “surface adsorbed” initiator.  It is known that absorption occurs once a molecule crosses a surface and enters the volume of a material.  As disclosed in the instant Specification surfaces of elastomer substrates were treated with benzophenone, so as to avoid unwanted diffusion of benzophenone into elastomer matrix (Specification, p. 21, lines 13-23), and thus surface adsorption of Minagawa has been interpreted as satisfying “surface absorbed” feature of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignol et al. (WO 99/19006) (“Brignol”), in view of Havenstrite et al. (US 2015/0234204 A1) (“Havenstrite”) and Minagawa (US 2014/0194547 A1).
With respect to claim 1, Brignol discloses a composition comprising an elastomer substrate – element 5 – and a hydrogel layer disposed on one or more surfaces of the elastomer substrate - element 4 (p. 2, par. 4, p. 7, par. 3, Fig. 1).  Brignol is silent with respect to one or more surfaces of the elastomer substrate being modified by a surface-absorbed initiator, the hydrogel layer being disposed on the one or more surfaces of the elastomer substrate modified by the surface-absorbed initiator and the hydrogel layer and one or more surfaces of the elastomer substrate modified by the surface-absorbed initiator being hybridized via covalent crosslinking. 
Havenstrite discloses a first layer comprising an elastomer substrate – the core can be formed of a silicone elastomer (0137) and a hydrogel layer disposed on a surface of the elastomer substrate (0013).  Havenstrite discloses the core surface – the surface of the elastomer - includes a reactive moiety that forms a covalent crosslinking between the hydrophilic polymer (hydrogel) and the core (0163, Fig. 5B), wherein covalent crosslinking can be accomplished by any method known in the art, including 
Havenstrite is however silent with respect to the surface of the elastomer substrate modified by a surface-absorbed initiator.  
Minagawa discloses an elastomer having a modified surface (0036, 0052), wherein the surface is modified by a surface-adsorbed initiator such as benzophenone (0054, 0056, 0060, 0061) in order to obtain functional polymer chains on the modified surface and thus impart desired functions to the surface. (0036).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastomer surface of Havenstrite by a surface-adsorbed initiator such as benzophenone as in Minagawa to obtain functional chains enabling covalent crosslinking of the elastomer and hydrogel of Havenstrite.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify one or more surfaces of the elastomer substrate of Brignol by a surface-adsorbed initiator, wherein the hydrogel layer is being disposed on the one or more surfaces of the elastomer substrate modified by the surface-adsorbed initiator, the hydrogel layer and one or more surfaces of the elastomer substrate modified by the surface-adsorbed initiator being hybridized via covalent 
The Examiner notes that Minagawa discloses a surface modified by a “surface adsorbed” initiator.  It is known that absorption occurs once a molecule crosses a surface and enters the volume of a material.  As disclosed in the instant Specification surfaces of elastomer substrates were treated with benzophenone, so as to avoid unwanted diffusion of benzophenone into elastomer matrix (Specification, p. 21, lines 13-23), and thus surface adsorption of Minagawa has been interpreted as satisfying “surface absorbed” feature of claim 1.
Regarding claim 2, Brignol, Havenstrite and Minagawa teach the composition of claim 1.  HavenstriHavenstrite discloses a photoinitiator used in reactions useful in covalent linking (0081, 0109), Minagawa discloses a surface-adsorbed photoinitiator (0061), which has been interpreted as satisfying the “surface absorbed initiator” feature, as discussed above with respect to claim 1, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastomer substrate of Brignol with the photoinitiator.
As to claim 3, Brignol, Havenstrite and Minagawa teach the composition of claim 2.  Havenstrite teaches benzophenone – benzophenone reagent - as a photoinitiator (0109), Minagawa teaches benzophenone as a photoinitiator (0061).
With respect to claim 4, Brignol, Havenstrite and Minagawa teach the composition of claim 1.  Havenstrite teaches the hydrogel including a physically-crosslinked polymer network – the one or more species can be physically crosslinked (0013, 0014).
Regarding claim 6, Brignol, Havenstrite and Minagawa teach the composition of claim 4.  Havenstrite teaches chitosan and alginate physically-crosslinked polymer network (0013, 0014, 0024).
As to claim 9, Brignol, Havenstrite and Minagawa teach the composition of claim 1.  Brignol teaches the hydrogel layer forming a first layer, the elastomer layer forming a second layer, and a third layer comprising an elastomer layer, wherein the first layer is positioned between the second layer and the third layer (p. 3, par. 4, p. 6 par. 1).
With respect to claim 10, Brignol, Havenstrite and Minagawa teach the composition of claim 9.  Brignol teaches that the third layer is in direct contact with the first layer (p. 3, par. 6).  
Havenstrite discloses a surface of the elastomer substrate is modified by an initiator – the core surface includes a reactive moiety that forms a covalent crosslinking between the hydrophilic polymer (hydrogel) and the core (0163, Fig. 5B), wherein covalent crosslinking can be accomplished by any method known in the art, including those described in section (A)(1) of Havenstrite (0164), wherein “photoactivatable groups are selected from benzophenone residues” are being used to crosslink polymers to form the hydrogel layer, benzophenone reagent giving high crosslinking yields (0073, 0109).  Havenstrite discloses the hydrogel layer is disposed on the surface of the elastomer wherein the hydrogel layer and the surface of the elastomer substrate are hybridized via covalent crosslinking (0013, 0159).
Havenstrite teaches the hydrogel layer is disposed on the surface of the elastomer wherein the hydrogel layer and the surface of the elastomer substrate modified are hybridized via covalent crosslinking (0013, 0159).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify one or more surfaces of the third layer by an initiator, wherein the first layer is being disposed on the one or more surfaces of the third layer modified by the initiator, the first layer and one or more surfaces of the third layer modified by the initiator being hybridized via covalent crosslinking to bond the third layer of Brignol to the first layer by covalent crosslinking as Brignol suggests the layers to be bonded or in direct contact (p. 3, par. 6).
As to claim 28, Brignol, Havenstrite and Minagawa teach the composition of claim 2.  Havenstrite teaches benzophenone as a photoinitiator (0109), Minagawa teaches benzophenone as the photoinitiator (0061).

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignol, in view of Havenstrite and Minagawa, and further in view of Sun et al. (US 2015/0038613 A1) (“Sun”).    
Regarding claim 5, Brignol, Havenstrite and Minagawa teach the composition of claim 1, but are silent with respect to the elastomer including a chemically-crosslinked polymer network.  Sun discloses a composition including chemically-crosslinked polymer network (0008, 0054), to obtain a composition having special mechanical properties (0004).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the elastomer a chemically-crosslinked polymer network in order to obtain a composition having specific mechanical properties.
As to claim 7, Brignol, Havenstrite, Minagawa and Sun teach the composition of claim 5.  Sun discloses a composition wherein the chemically-crosslinked polymer network includes polyacrylamide (0054).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignol, in view of Havenstrite and Minagawa, and further in view of Lam et al. (US 2013/0149214A1) (“Lam”).
With respect to claim 8, Brignol, Havenstrite and Minagawa teach the composition of claim 1, but are silent with respect to the second layer including microfluidic channels.  Lam teaches a device including an elastomer layer, the layer including microfluidic channels (abstr., 0020, 0021, 0024), in order to provide for a system useful in conducting various analyses (0020, 0021).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form microfluidic channels in the second layer of Brignol so that the composition of Brignol can be useful in analytical studies.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignol, in view of Havenstrite and Minagawa, and further in view of Sun et al. (WO 2014/169119 A1) (“Sun 2”).    
With respect to claim 11, Brignol, Havenstrite and Minagawa teach the composition of claim 1.  Brignol teaches the hydrogel layer forms a first layer, the elastomer substrate forms a second layer, but are silent with respect to a third layer including an electrical circuit pattern, wherein the third layer is positioned between the first layer and the second layer.  Sun 2 discloses an article comprising an electrode 
Regarding claim 12, Brignol, Havenstrite, Minagawa and Sun 2 teach the composition of claim 11.  Sun 2 teaches a conductive hydrogel (0079).

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brignol, in view of Havenstrite and Minakawa, and further in view of Limerkens et al. (US 8168260 B2) (“Limerkens”).
With respect to claim 29, Brignol, Havenstrite and Minakawa teach the composition of claim 1.  Havenstrite teaches that the crosslinking can be accomplished by any method known in the art (0164), including thermal crosslinking (0075).  Limerkens teaches a thermal initiator such as butylperoxide used for crosslinking in obtaining a specific polymer (abstr., col. 7, lines 34-42, 58-67, col. 8, lines 1-2).  It would have been obvious to one of ordinary skill in the art to use a thermal initiator for crosslinking in Havenstrite as it is known in the art to use thermal initiators for thermal crosslinking.  
Regarding claim 30, Brignol, Havenstrite, Minakawa and Limerkens teach the composition of claim 29.  Limerkens teaches butylperoxide as a thermal initiator (col. 7, lines 58-67, col. 8, lines 1-2).


Response to Arguments
Applicant’s arguments filed on March 2, 2021 have been fully considered.
The Applicant has argued Minagawa describes adsorption of the initiator on the surface of a structure wherein the initiator adheres to the surface but does not enter the surface of the elastomer which happens in absorption.  The Applicant argued the Applicants claim a structure in which the initiator penetrates into an elastomer substrate, into the bulk material.  The Applicant argued Fig. 1B of the instant application illustrates “the surface absorption of the benzophenone initiator within the elastomer.”  Thus, this is a surface absorption but within the elastomer.
The Examiner notes Minagawa discloses a surface modified by a “surface adsorbed” initiator.  It is known that absorption occurs once a molecule crosses a surface and enters the volume of a material.  Thus, once a molecule is absorbed, it is not within the surface of the material, but within the bulk of the material.  However, the claim recites “surface absorbed.”  As disclosed in the instant Specification surfaces of elastomer substrates were treated with benzophenone, so as to avoid unwanted diffusion of benzophenone into elastomer matrix (Specification, p. 21, lines 13-23), and thus surface adsorption of Minagawa has been interpreted as satisfying “surface absorbed” feature of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783